Citation Nr: 0918781	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a shrapnel wound.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right leg 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2003 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In August 2006, the Board remanded these claims for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2006 remand, the RO/AMC was directed to make 
attempts to obtain records from the 106th General Hospital in 
Yokohoma, Japan, afford the Veteran a VA examination, and 
obtain a nexus opinion to determine if the Veteran's current 
back, right hip, or right leg disability is at least as 
likely as not caused by or aggravated by any of the Veteran's 
service-connected disabilities.  The examiner was also 
instructed specifically to address the Veteran's 1971 and 
1973 complaints of back pain.

Requests for records from the 106th General Hospital were 
made several times and negative responses were received in 
September 2006 and February 2008.  The Board finds that all 
reasonable efforts have been made, and any additional 
attempts would be futile.  

The Veteran was afforded a VA examination in December 2006.  
However, the Board finds that this examination did not comply 
with the August 2006 Remand.  Although the examiner gives an 
opinion as to the etiology of the Veteran's low back, leg and 
hip complaints, the examiner did not opine whether any 
current low back, right hip, or right leg disability is at 
least as likely as not aggravated by any of the Veteran's 
service-connected disabilities.  

The Court has found that a medical opinion is inadequate when 
it does not address all aspects of a claim when the medical 
examiner is directed to do so by the Board.  A medical 
opinion resulting from an examination is adequate "where it 
is based upon consideration of the Veteran's prior medical 
history and examinations and also describes the disability, 
if any, in sufficient detail so that the Board's 'evaluation 
of the claimed disability will be a fully informed one."  
Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting 
Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  The opinion 
"must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions."  Stefl, 
21 Vet.App. at 124. A remand is required when an inadequate 
medical opinion is provided following a Board remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims folder to the 
examiner who conducted the VA 
examination in December 2006.  Ask the 
examiner who conducted the VA 
examination of December 2006 to provide 
an addendum opinion.  The opinion 
should indicate whether the Veteran has 
a separately identifiable right hip or 
right leg disability and should address 
the significance of the Veteran's 
complaints of back pain in the 1971 VA 
examination and complaints noted in a 
report of his private doctor dated in 
1973.  (A diagnosis of Degenerative 
disk disease lumbar spondylosis at the 
L5-S1 level was previously diagnosed.)  
The opinion must address the question 
of whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that any current low back, right hip, 
and right leg disabilities are 
proximately due to or aggravated by any 
of his service-connected disabilities 
(posttraumatic stress disorder, 
residuals of a gunshot wound, muscle 
group I, left, with retained metallic 
foreign bodies and involvement of 
rhomboid muscles, residuals of a 
gunshot wound, muscle group XXIII, 
right, with retained metallic foreign 
bodies, and residual limitation of 
motion of the cervical spine with 
traumatic arthritis, and residuals of 
gunshot wound, muscle group I, right, 
with retained metallic foreign bodies).

If this person is unavailable, or if it 
is required in the view of the 
examiner, provide the Veteran a VA 
examination for low back, right hip, 
and right leg disabilities.  The 
examiner should identify and completely 
describe all current symptomatology.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner must provide 
a diagnosis (if indicated) for the low 
back, right hip, and right leg, and 
should address the significance of the 
Veteran's complaints of back pain in 
the 1971 VA examination and complaints 
noted in a report of his private doctor 
dated in 1973.  The examiner must offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
any current low back, right hip, and 
right leg disabilities are proximately 
due to or aggravated by any of his 
service-connected disabilities.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the above, the 
RO/AMC should review the expanded 
record, and determine if the benefits 
sought can be granted.  If the issues 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

